  Case 15-21358       Doc 28      Filed 03/13/19 Entered 03/13/19 12:34:05             Desc Main
                                    Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 IN RE:                                         )       Chapter 7
                                                )
 ROBERT J. KOKENES,                             )       Case No. 15-21358
                                                )
                        Debtor.                 )       Judge Jacqueline P. Cox


                      NOTICE OF TRUSTEE’S FINAL REPORT AND
                        APPLICATIONS FOR COMPENSATION
                          AND DEADLINE TO OBJECT (NFR)

       Pursuant to Fed R. Bankr. P 2002(a)(6) and 2002(f)(8), please take notice that David R.
Herzog, Trustee of the above styled estate, has filed a Final Report and the Trustee and the Trustee’s
professionals have filed final fee applications, which are summarized in the attached Summary of
Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for inspection
at the Office of the Clerk, at the following address:

       Clerk of the U.S. Bankruptcy Court
       219 South Dearborn Street, Suite 742
       Chicago, IL 60604

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 20 day from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the Trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the Court
will act on the fee application and the Trustee may pay dividends pursuant to FRBP 3009 without
further order of the Court.

       A hearing on the fee applications and any objection to the Final Report will be held on April
24, 2019 at 9:30 a.m., before the Honorable Jacqueline P. Cox, in the United States Courthouse
located at 219 South Dearborn Street, Courtroom 680, Chicago, IL 60604.


Date Mailed: March 13, 2019                           By: /s/ David R. Herzog
                                                             Trustee

David R. Herzog
Trustee in Bankruptcy
77 W. Washington Street
Suite 1400
Chicago, IL 60602
     Case 15-21358               Doc 28          Filed 03/13/19 Entered 03/13/19 12:34:05                                     Desc Main
                                                   Document     Page 2 of 4

                                     UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION

    In re:                                                              §           Case No. 15-21358
                                                                        §
    ROBERT J KOKENES                                                    §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                   $23,000.00
             and approved disbursements of                                                                                           $133.79
             leaving a balance on hand of1:                                                                                       $22,866.21


             Claims of secured creditors will be paid as follows: NONE



                                                    Total to be paid to secured creditors:                                             $0.00
                                                                      Remaining balance:                                          $22,866.21

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
David R. Herzog, Trustee Fees                                                       $3,050.00                       $0.00             $3,050.00
Bruce de'Medici, Attorney for Trustee Fees                                        $11,059.66                        $0.00           $11,059.66
Other: Clerk of the US Bankruptcy Court, Other                                         $350.00                      $0.00                $350.00
Chapter 7 Administrative Expenses


                         Total to be paid for chapter 7 administrative expenses:                                                  $14,459.66
                                                            Remaining balance:                                                     $8,406.55

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE




1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
  Case 15-21358            Doc 28   Filed 03/13/19 Entered 03/13/19 12:34:05           Desc Main
                                      Document     Page 3 of 4

                 Total to be paid to prior chapter administrative expenses:                  $0.00
                                                       Remaining balance:                $8,406.55

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are: NONE



                                        Total to be paid to priority claims:                 $0.00
                                                       Remaining balance:                $8,406.55

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $15,662.17 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 53.7 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                 Allowed Amt.         Interim       Proposed
No.                                                         of Claim     Payments to       Amount
                                                                               Date
           1 TD Bank, USA                                    $167.81           $0.00          $90.07
           2 Capital One Bank (USA), N.A.                   $4,984.23          $0.00      $2,675.25
           3 Fifth Third Bank                             $10,510.13           $0.00      $5,641.23


                       Total to be paid to timely general unsecured claims:              $8,406.55
                                                       Remaining balance:                    $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                        Remaining balance:                    $0.00

UST Form 101-7-NFR (10/1/2010)
  Case 15-21358            Doc 28   Filed 03/13/19 Entered 03/13/19 12:34:05               Desc Main
                                      Document     Page 4 of 4

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



             Total to be paid for subordinated claims:                                              $0.00
                                   Remaining balance:                                               $0.00




                                          Prepared By: /s/ David R. Herzog
                                                       Trustee
David R. Herzog
77 W. Washington Street
Suite 1400
Chicago, IL 60602




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
